Citation Nr: 0326601	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes, including 
bilateral eye disability, to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for infection of the 
lymph nodes, to include as due to exposure to herbicides.

4.  Entitlement to service connection for facial and left-
sided paralysis, to include as due to exposure to herbicides.

5.  Entitlement to an effective date earlier than June 7, 
2000, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2000 and January 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Board initially notes that service connection for 
psychiatric disability was denied in March 1999, June 1999 
and August 1999 rating decisions; those rating decisions did 
not address service connection for PTSD in particular, and 
the evidence of record at the time of the decisions did not 
show that the veteran had been diagnosed with PTSD.  In June 
2000 the veteran filed a claim for service connection for 
PTSD, and service connection for PTSD (but not for any other 
psychiatric disorder), was thereafter denied in an August 
2000 rating decision.  Although the only psychiatric 
disability mentioned in the veteran's notice of disagreement 
with the above rating decision was PTSD, the RO in the 
January 2002 statement of the case expanded the issue to 
include service connection for psychiatric disability other 
than PTSD.

Since the March 1999, June 1999 and August 1999 rating 
decisions did not consider PTSD in denying service connection 
for psychiatric disability, and as the records before the RO 
in August 1999 did not show that PTSD had been diagnosed, the 
Board concludes that the veteran's June 2000 claim for PTSD 
represented a new claim for jurisdictional purposes.  See 
Ephraim v Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996); but 
see Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  However, 
given that service connection for psychiatric disability 
other than PTSD was in fact denied in March 1999, June 1999 
and August 1999 rating decisions, and inasmuch as the veteran 
has not expressed any desire to reopen his claim for such 
disability, the Board must also conclude that the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability other than PTSD is not currently before the Board.  
The Board will accordingly address only the claim for service 
connection for PTSD.

The Board also notes that while the veteran perfected an 
appeal with respect to the issue of entitlement to service 
connection for bilateral eye disability, in his VA Form 9 of 
January 2002 he clarified that his claim was based on the 
theory that his eye disabilities were residuals of his 
diabetes.  The Board will accordingly address his claim for 
service connection for bilateral eye disability in connection 
with his claim of entitlement to service connection for 
diabetes.

The record reflects that service connection for facial 
paralysis was denied in a January 2002 rating decision.  The 
veteran disagreed with the denial of service connection for 
facial paralysis and was issued a statement of the case as to 
that issue.  In his VA Form 9 of June 2002 the veteran 
clarified that he did not experience facial paralysis, but 
that the paralysis instead affected his upper and lower 
extremities.  At an August 2002 hearing before a decision 
review officer, the veteran stated that he was experiencing 
paralysis of his face in addition to the left side of his 
body, both legs and the right hand.  After discussing the 
matter with the veteran and his representative, the decision 
review officer indicated that he would re-characterize the 
issue on appeal as entitlement to service connection for 
paralysis of the face and left side of the body; the veteran 
agreed with this re-characterization of the issue.  The Board 
has accordingly characterized the paralysis issue as limited 
to the face and left side of the body.
 
The Board also notes that an August 2000 rating decision 
determined that new and material evidence had not been 
presented to reopen claims for service connection for back 
and varicose vein disabilities; that rating decision also 
denied entitlement to service connection for scars of the 
legs and feet.  The veteran disagreed with the August 2000 
rating decision and was issued a statement of the case 
addressing the referenced issues, and several other issues as 
well, in January 2002.  Later in January 2002 he submitted a 
VA Form 9 in which he indicated that he was appealing only 
certain issues decided in the August 2000 rating action; the 
issues of service connection for scars of the legs and feet, 
and whether new and material evidence had been presented to 
reopen claims for service connection for back and varicose 
vein disabilities were not among the issues listed by the 
veteran as issues for which appellate review was being 
sought.  No further communication was received from the 
veteran or his representative regarding the claims for 
scarring of the legs and feet, or for varicose vein 
disability.  With respect to a back disability, no further 
communication regarding that disorder was received from the 
veteran or his representative until the veteran testified 
before a decision review officer in August 2002.  The 
decision review officer specifically informed the veteran 
that, procedurally, his claim for service connection for back 
disability might not be in appellate status, and the veteran 
did not object to this statement or otherwise suggest that he 
was appealing the back issue.  The Board notes that the 
veteran has not at any point since the August 2002 hearing 
suggested that the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for back disability was being appealed.  Nor did the 
veteran's representative list that issue as on appeal in 
argument before the RO in March 2003, or in argument before 
the Board in July 2003.

In light of the above the Board concludes that the veteran is 
not seeking appellate review of the issue of entitlement to 
service connection for scars of the legs and feet, or of the 
issues of whether new and material evidence has been 
submitted to reopen claims for service connection for back or 
varicose vein disabilities.

The Board also notes that while the veteran, in an October 
2000 statement, appeared to be disagreeing with the RO's 
decision in August 2000 to assign an initial evaluation of 10 
percent, but no more, for tinnitus, his representative (in 
October 2000 and March 2002 statements) clarified that the 
veteran was seeking appellate review only with respect to the 
effective date assigned the grant of a 10 percent evaluation 
for tinnitus. 

The record additionally reflects that the veteran, on VA Form 
9s submitted in January and June 2002, requested a hearing 
before a traveling member of the Board at a particular VA 
medical center.  The veteran was informed by a decision 
review officer in August 2002 that the Board would not 
accommodate his request to hold a travel Board hearing at the 
specified VA medical center, and the veteran was thereafter 
scheduled for a hearing before a member of the Board to take 
place at the RO in June 2003.  In April 2003 the veteran 
contacted the RO, indicated that he was unable to attend the 
scheduled Board hearing, and requested that the Board proceed 
with the adjudication of his appeal based on the evidence 
already of record.  In light of the above, the Board 
concludes that the veteran no longer desires a hearing before 
a member of the Board. 

The Board lastly notes that the veteran, in his original 
March 1997 claim for disability benefits, appears to have 
claimed entitlement to service connection for a heart 
disability.  The record reflects that the RO has not 
adjudicated that particular claim, other than in the context 
of determining whether the veteran was entitled to VA pension 
benefits.  The issue of entitlement to service connection for 
a heart disability is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not serve in the Vietnam, and the 
conditions of his service did not involve duty or visitation 
in Vietnam.

2.  The veteran did not engage in combat while in active 
military service.

3.  The veteran's PTSD is not attributable to military 
service or to any verified or verifiable incident incurred 
therein.

4.  The veteran's diabetes and bilateral eye disability did 
not originate in service or become manifest within one year 
of his discharge therefrom.

5.  The disability manifested by lymph node infections did 
not originate in service.

6.  The veteran's facial and left-sided paralysis did not 
originate in service.

7.  A claim, formal or informal, for service connection for 
tinnitus was not filed until June 7, 2000.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which is the result of 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  Diabetes, with bilateral eye disability, was not incurred 
in or aggravated by service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  A disability manifested by lymph node infections was not 
incurred in or aggravated by service and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

4.  Facial and left-sided paralysis was not incurred in or 
aggravated by service and may not be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

5.  The criteria for assignment of an effective date earlier 
than June 7, 2000, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the instant 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  On August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The record reflects that the veteran was provided with notice 
of the August 2000 and January 2002 rating decisions from 
which the current appeal originates.  In response to his 
notices of disagreement with the above rating decisions, the 
veteran was provided with statements of the case in January 
2002 and June 2002 which collectively notified him of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The veteran thereafter perfected his appeal of the referenced 
rating actions.  The Board notes that the veteran was 
informed in a January 2001 letter of the VCAA and advised as 
to the evidence needed to substantiate his claims.  He was 
also advised as to what evidence he was responsible for 
submitting, and what evidence VA was responsible for 
obtaining on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that he had one year to submit 
the information requested of him.  38 U.S.C.A. § 5103(b) 
(West 2002).  The record reflects that the January 2002 and 
June 2002 statements of the case provided the veteran with 
the text of the regulations implementing the VCAA.

The Board notes that on March 7, 2002, 38 C.F.R. § 3.304(f) 
was amended with respect to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  Although the veteran was not provided with 
the text of the March 7, 2002, amendments to 38 C.F.R. 
§ 3.304(f), the veteran does not contend that he has PTSD on 
the basis of personal assault.
 
The Board also notes that on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166, 23,168 - 23,169 (May 8, 2001).  
Moreover, effective December 27, 2001, and January 1, 2002, 
38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.307(a)(6)(ii), 
respectively, were amended to implement the pertinent 
provisions of the Veterans Education and Benefits Expansion 
Act of 2001 described above.  See 68 Fed. Reg. 34,539-43 
(June 10, 2003).
 
Although the RO has not considered the veteran's claims for 
service connection for diabetes, bilateral eye disability, 
infection of the lymph nodes or facial and left-sided 
paralysis in light of the amendments to 38 U.S.C.A. § 1116, 
none of the changes affects the disposition of the instant 
claims.  In this regard, and as will be discussed in further 
detail below, the record demonstrates that the veteran was 
not present in Vietnam at any point during his period of 
service, and that the conditions of his service while 
stationed off the shores of Vietnam for one day did not 
include duty or visitation in Vietnam; the presumption of 
exposure to herbicides in Vietnam as well as the addition of 
Type II diabetes to the list of diseases for which an 
association to herbicide exposure is presumed are 
consequently not relevant to the instant appeal.  

The Board consequently concludes that the veteran will not be 
prejudiced as a result of the Board proceeding to decide his 
claims without first notifying him of the above amendments to 
the law and regulations governing claims based on PTSD or 
based on exposure to herbicides in Vietnam.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the January 2001 correspondence from VA, of which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the January 2001 
letter and the January and June 2002 statements of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to retrieve, were obtained by the RO.  
According to the veteran, the only records not on file are 
those from a Dr. Newman at Wyoming General Hospital which 
date to 1967.  He nevertheless has indicated that the 
referenced hospital no longer exists, and that he is unable 
to provide the location of Dr. Newman's records.  The record 
reflects that the RO confirmed the closure of Wyoming General 
Hospital, and shows that the RO's efforts to locate contact 
information for Dr. Newman were unavailing.  Since the 
veteran is unable to provide VA with sufficient information 
to locate any records held by Dr. Newman or by the Wyoming 
General Hospital, and as the location of any such records is 
not otherwise apparent, the Board finds that VA's duty to 
assist the veteran in obtaining any records from Dr. Newman 
or from Wyoming General Hospital has been fulfilled.  

The Board notes in passing that although the veteran 
indicates that he has been receiving treatment for 
psychiatric problems and diabetes since shortly after his 
discharge from service, none of the private health care 
providers identified by the veteran was able to provide 
medical records for him dating prior to 1990.  The record 
reflects that the veteran has nevertheless indicated that VA 
is already in possession of all pertinent private medical 
records, other than those held by Dr. Newman or the Wyoming 
General Hospital.

The Board notes that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) in 
March 2002.  The record reflects, however, that his receipt 
of benefits from that agency is apparently based on the 
presence of coronary artery disease, a disability not at 
issue in the current appeal.  Moreover, the veteran has 
specifically indicated that the SSA does not have any records 
which are germane to the instant appeal, and neither the 
veteran nor his representative has requested that VA obtain 
any records from SSA.

The record also reflects that adequate efforts have been 
taken in the instant appeal to verify the incidents the 
veteran contends caused PTSD.  The Board notes that the 
veteran's stressor incidents all involve events occurring 
during his claimed participation in clandestine operations in 
Vietnam and other locales on behalf of the Central 
Intelligence Agency (CIA) in 1964 and 1965.  In September 
2001 the United States Armed Services Center for Research of 
Unit Records referred VA to the Marine Corps Historical 
Center (MCHC) as the agency responsible for researching 
claims by Marines such as the veteran.  In October 2001 the 
MCHC responded to VA's request for verification of the 
veteran's claimed stressor incidents by providing Command 
Chronologies for the Ninth Marine Expeditionary Brigade (MEB) 
(the unit to which the veteran was assigned temporary 
additional duty (TAD) during the period of his claimed 
stressors) for the period from August to October 1964; the 
MCHC explained that pertinent unit histories for the period 
prior to August 1964 and for November to December 1964 were 
not available.  The Board notes in passing that while the 
veteran reports that his clandestine operations extended into 
1965, his service personnel records show that he sailed to 
the continental United States on January 2, 1965 to serve out 
the remainder of his enlistment.  The Board also notes that 
while the unit to which the veteran was permanently assigned 
while overseas was the Third Marine Division, his service 
personnel records show that he served aboard the U.S.S. Mount 
McKinley (the vessel from which most of his alleged 
clandestine operations was staged) attached to the Ninth MEB, 
and he has specifically asserted that he was not reporting to 
the Third Marine Division at the time of the clandestine 
missions.  The Board notes in any event that the veteran has 
reported on a number of occasions that no official records of 
the clandestine missions exist.  The record reflects that the 
veteran himself contacted the CIA to obtain that agency's 
assistance in verifying his participation in clandestine 
operations in 1964, but that the CIA responded in July 2002 
to the effect that no relevant records pertaining to the 
veteran were held by that agency.

The veteran has requested that VA obtain his pay records for 
1964 and 1965 in order to prove that he received combat and 
bonus pay for his claimed clandestine operations.  The record 
reflects, however, that the National Personnel Records Center 
(NPRC) in May 2002 was unable to provide any information on 
the veteran other than copies of his service personnel 
records.  In addition, the Defense Finance and Accounting 
Service (DFAS) in May 2002 indicated that the veteran's pay 
records for 1964 to 1965 were no longer available; the only 
pertinent records maintained by the DFAS were service 
personnel records which were already on file. 

The Board notes that the veteran has submitted a copy of an 
undated boarding pass (stamped Alert Holding Area) for 
Mission 358, Boarding Number 26, Reporting Time 15:45; the 
boarding pass does not identify the intended aircraft, but 
does reference the 315th Air Division.  The veteran suggests 
that Mission 358 was a combat mission of which he was a part.  
The Board points out that the veteran himself indicates that 
he has been unsuccessful in his attempts to obtain 
information concerning the referenced Mission 358.  Since 
there is no reason to believe that VA would have any more 
success in obtaining records associated with Mission 358, 
particularly as the boarding pass is undated and does not 
even identify the type of aircraft involved, the Board finds 
that further efforts to obtain information regarding Mission 
358 are not warranted.  The Board notes in any event that 
service personnel records do show that the veteran boarded 
aircraft on four occasions in connection with his TAD 
assignments, and finds that the boarding pass is likely 
associated with one of those non-combat-related passages.

The Board notes that the veteran has requested that VA obtain 
the ship logs of the U.S.S. Mount McKinley to demonstrate 
that he was aboard that vessel in service.  The Board points 
out, however, that service personnel records already on file 
detail his temporary duty aboard that specific vessel.  To 
the extent that the veteran is suggesting that the ship logs 
would show that he served aboard the vessel on other 
occasions as well, the Board points out that the detailed 
service personnel records do not suggest that he boarded any 
vessel between February 1964 and January 1, 1965, other than 
the U.S.S. Mount McKinley on two occasions.  The Board is 
aware of the veteran's assertion that his official service 
records were deliberately altered so as not to reveal his 
participation in clandestine CIA operations staged primarily 
from the U.S.S. Mount McKinley.  Nevertheless, since any ship 
logs for the U.S.S. Mount McKinley are unlikely to identify 
the veteran by name, and as the Board in any event finds (for 
reasons which will be discussed at a later point) that his 
accounts of his clandestine activities are wholly 
inconsistent with his education, training and official 
service records, and are in fact patently incredible, the 
Board concludes that the ship logs from the U.S.S. Mount 
McKinley are not relevant to the instant claim for the 
purposes of 38 C.F.R. § 3.159(c)(2) (2003), and need not be 
obtained.

The veteran has indicated that he possesses photographs 
showing that he served aboard more vessels than reflected in 
his service personnel records.  In June 2000 he explained 
that he would not submit the referenced photographs for 
review by VA, but would instead allow VA personnel to examine 
the pictures either at his home, or at a VA medical center.  
The Board notes in passing that the veteran apparently 
brought the referenced pictures to his August 2002 hearing, 
and that he has submitted copies of a boarding pass contained 
in the same scrapbook.  See Wood v. Derwinski, 1 Vet. App. 
190 (1990).  In any event, the veteran has not alleged that 
the pictures would show anything other than his presence 
aboard a particular vessel; he has not alleged that they show 
his presence in Vietnam or his participation in clandestine 
operations. 

In light of the above, the Board finds that VA's duty to 
assist the veteran in attempting to verify his claimed 
service stressors has been fulfilled.  The Board is unaware 
of any alternative source for obtaining verification of his 
stressors, particularly as the veteran himself has repeatedly 
insisted that no records of his clandestine missions were 
kept.

The veteran has suggested on several occasions that VA is 
confusing his records with that of another person; he 
maintains in particular that another person with the same 
name lives in his area.  The Board has carefully reviewed the 
veteran's claims files but finds no indication either that 
any records are missing from his files, or that records 
belonging to another person are included in his claims 
folders.

The Board lastly notes that there is no medical opinion of 
record addressing whether the veteran's diabetes, bilateral 
eye disability, infection of the lymph nodes, or facial and 
left-sided paralysis originated in service or were manifested 
within one year of discharge from service.  As will be 
discussed in further detail below, however, the veteran's 
service medical records are negative for any reference to 
diabetes, bilateral eye disability, lymph node infections, or 
facial or left-sided paralysis, and there is no post-service 
evidence of any of the above conditions until more than 22 
years after service.  In the absence of medical evidence 
suggestive of diabetes, bilateral eye disability, lymph node 
infections, or facial or left-sided paralysis in service or 
for more than two decades thereafter, referral of this case 
for a VA examination or opinion would in essence place the 
reviewing physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which links the veteran's diabetes, bilateral eye 
disability, lymph node infections, or facial or left-sided 
paralysis to his period of service, or which suggests that 
those conditions were manifest within one year of his 
discharge from service, would necessarily be based solely on 
any uncorroborated assertions by the veteran regarding his 
medical history.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's diabetes, 
bilateral eye disability, lymph node infections, or facial or 
left-sided paralysis may be associated with an established 
event, injury or disease in service, or with a service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2002).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
Accordingly, the Board finds that referral of the case for 
the purpose of obtaining medical opinions regarding whether 
the veteran's diabetes, bilateral eye disability, lymph node 
infections, or facial or left-sided paralysis are 
etiologically related to service or present within one year 
of his discharge therefrom is not warranted.  

In sum, the facts relevant to the claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra. 

I.  PTSD

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of PTSD.  The records show that the 
veteran presented at his service entrance examination with 
high frequency hearing loss, and with similar findings nine 
days later at which time he was assigned an H-2 profile; no 
hearing deficits were noted on re-examination five days after 
receiving the profile.  The records are silent for any 
reference to treatment for a mortar concussion injury.  He 
presented at his examination for discharge with high 
frequency hearing loss.

Service personnel records on file show that the veteran 
served in a primary duty of clerk typist from February 1964 
to July 1964 with the Third Marine Division (REIN) Fleet 
Marine Force; he thereafter served in a primary duty of clerk 
until February 1966 (except for one occasion in September 
1965 when he served in mess duty).  From February 1966 until 
his discharge he served with a Marine helicopter squadron in 
an administrative capacity.  The records show that he was 
assigned temporary additional duty as a clerk with the Ninth 
Marine Expeditionary Brigade, Seventh Fleet, from September 
22, 1964, to October 13, 1964, and also from November 2, 
1964, to November 12, 1964 with the Ninth MEB; the records 
list the veteran as having participated in "Operations South 
China Sea" with the Ninth MEB in support of the Commander, 
U.S. Military Activity, Vietnam, from September 25, 1964, to 
September 28, 1964.  The records also show that the veteran's 
proficiency rating for his TAD assignment ending in October 
1964 was not completed, but that a notation of "not 
observed" was instead entered; the records show that a 
similar notation was entered for the period ending in July 
1964, and that most of the entries covering the veteran's 
entire period of service for describing his proficiency 
ratings were not completed.

The service personnel records include travel records showing 
that the veteran arrived in Okinawa, Japan in February 1964.  
On September 23, 1964, he was flown to the Philippines and 
boarded the U.S.S. Mount McKinley the same day.  He sailed 
from Subic Bay in the Philippines on September 24, 1964, 
returning to and disembarking in the Philippines on October 
9, 1964; on the same day he was flown back to Japan.  The 
travel records show that he was again flown from Japan to the 
Philippines on November 2, 1964, boarding the U.S.S. Mount 
McKinley the same day.  He disembarked from the U.S.S. Mount 
McKinley on November 10, 1964, and was flown the next day 
from the Philippines to Japan.  On January 2, 1965, the 
veteran boarded the U.S.S. Breckenridge at Okinawa, Japan and 
sailed to the continental United States, arriving later in 
January 1965.

The veteran's DD Form 214MC indicates that he served in the 
U.S. Marine Corps as the civilian equivalent of a clerk.  His 
decorations and awards consisted of the Good Conduct Medal, 
the National Defense Service Medal, and Rifle and Pistol 
Sharpshooter Qualification Badges.  The DD Form 214MC lists 
the veteran's training and education as consisting of clerk 
typist school and correspondence practices, as well as Junior 
Non-Commissioned Officer School.

On file are private medical records for October 1990 to June 
1995 which note that the veteran had a history of anxiety, 
tension and depression.  Entries for October 1993 show that 
he was being psychiatrically hospitalized for the first time, 
at which time he reported a three-year history of 
experiencing stress; he made no reference to his period of 
service and was diagnosed with major affective illness.

On file are VA treatment reports for June 1995 to December 
2002 which show that in December 1997 the veteran indicated 
that he had been feeling depressed and irritable since his 
divorce and the onset of back problems three years prior.  In 
October 1998 he was treated for a dysthymic disorder, at 
which time he reported feeling depressed over his physical 
problems.  A June 1999 entry by the veteran's treating 
psychiatrist records the veteran's assertion that he was 
assigned TAD in Vietnam, and also notes that he was reporting 
PTSD symptoms; the psychiatrist diagnosed him with dysthymia.  
The record reflects that none of the entries by the veteran's 
treating psychiatrist includes a diagnosis of PTSD; the 
treating psychiatrist instead diagnosed dysthymic and 
adjustment disorders.  A July 2000 entry by a physician's 
assistant indicates that the veteran reported PTSD symptoms 
and stated that although he worked primarily as an 
administrative carrier in service, he also worked in Special 
Forces and killed numerous people as a sniper; the 
physician's assistant diagnosed the veteran with, inter alia, 
rule out PTSD.  In October 2000, a physician's assistant 
recorded the veteran's assertion that he participated in 
covert operations in 1964, including one mission involving 
the photographing of the aftermath of the beheading of 75 
people in a Vietnamese village; the physician's assistant 
diagnosed the veteran with PTSD and dysthymia.  A January 
2001 note by a clinical social worker indicates a diagnosis 
of PTSD, as do January 2001, May 2001 and December 2001 
entries completed by a physician's assistant.  In November 
2002 the veteran was seen by a physician who diagnosed him 
with a history of PTSD.  A December 2002 note by a 
physician's assistant diagnosed the veteran with PTSD by 
history only.

The veteran was afforded a VA psychiatric examination in 
April 1997, at which time he reported that he was trained in 
Marine Reconnaissance but specialized in administration.  He 
reported that he had experienced nervous problems since 
returning from overseas duty, and he explained that he served 
in combat in Vietnam for four months, that he carried secret 
documents while in service, and that he had a second military 
occupation specialty as a machine gunner.  The veteran 
indicated that he was responsible for reviewing the list of 
deaths in Vietnam and recognized the names of some friends 
while performing that duty.  The examiner diagnosed the 
veteran with major affective illness and recurrent 
depression.  The examiner concluded that while the veteran 
experienced some stressors in Vietnam, his primary problems 
were related to his multiple physical impairments.

The report of an April 1997 VA examination records diagnoses 
of depression and chronic anxiety tension state in the 
veteran.  At a May 1997 VA audiologic examination the veteran 
reported that he was around rifle and mortar fire in service.  
At a December 1998 audiologic examination the veteran 
reported experiencing hearing loss as the result of a mortar 
round concussion in 1964.

In a statement received in December 1998 the veteran 
contended that he was assigned TAD in Vietnam three times in 
1964 and 1965.

In a statement received in July 1999, the veteran's mother 
explained that his personality had changed by the time he 
returned from service. 

In June 2000 statements the veteran explained that while 
stationed in Okinawa in 1964, he was assigned TAD with the 
Seventh fleet commanding officer on classified missions.  
According to the veteran his duties included preparing 
battalion landing team rosters for the Third Marine Division 
in Okinawa and carrying documents for the Seventh fleet.  His 
duties also included participation in a covert reconnaissance 
mission into North Vietnam with several other individuals, 
with orders to commit suicide to avoid capture.  His role on 
the reconnaissance mission was as the map, compass and point 
man, and he indicated that the mission took place at the same 
time as a Bob Hope Christmas special occurring near Da Nang.  
He explained that at the conclusion of the mission he was 
flown to Da Nang, and was informed at that time that Bob 
Hope's plane had received enemy fire while taking off shortly 
before his arrival.  The veteran indicated that later that 
evening the base in Da Nang at which he was resting was 
attacked by mortar fire, and that he experienced a mortar 
concussion blast as a result.  He returned the next day to 
the U.S.S. Mount McKinley and refused to accept a Purple 
Heart, although he was told that his clandestine mission had 
saved 3,600 lives and that he therefore should receive the 
Silver Star.  The veteran indicated that he instead received 
combat pay for the covert mission as well as a bonus check 
signed personally by the Secretary of Defense.  The veteran 
explained that he participated in three other covert 
missions, two involving penetration into Vietnam, and one 
involving penetration into China, and that for each mission 
he received additional combat pay and bonus checks signed 
personally by the Secretary of Defense.  On one such mission 
he was flying with Special Forces soldiers when turbulence 
struck the plane and the engine began vibrating strongly; 
only after landing in the Philippines was he informed that 
his plane was attacked by an enemy MIG fighter jet which had 
destroyed three of the four engines on the plane.  The 
veteran indicated that he served with the Seventh Fleet for 
four months, and that he was stationed primarily aboard the 
U.S.S. Mount McKinley during his TAD assignments, where he 
operated a teletype machine handling security messages, and 
performed mess duty and man-overboard watch.  The veteran 
stated that no records were maintained during his TAD status.

Attached to the June 2000 statements was a photocopy of an 
undated boarding pass indicating that it was good for Mission 
358, Boarding Number 26, with a reporting time of 15:45.

At a June 2000 VA examination the veteran reported that his 
tinnitus began in Vietnam after he was subjected to a mortar 
explosion.  The examiner concluded that the most likely 
etiology of the veteran's tinnitus would be a high frequency 
hearing loss.

In a statement received in July 2000, R.G.G. indicates that 
he served with the 23rd/73rd Aviation Battalion and was 
present at the Bob Hope Christmas Special held in Saigon in 
December 1964.  He confirmed that there was a mortar attack 
in Saigon at that time and that Bob Hope's plane and hotel 
were hit.  He noted that Bob Hope emerged after the attack to 
help wounded soldiers.

In an October 2000 statement the veteran explained that he 
was sent on covert missions into Vietnam by the Central 
Intelligence Agency.  He indicated that records of his 
assignments were not kept.  He stated that he was awarded 
substantial amounts of bonus pay by the Secretary of Defense 
in recognition of his work with the CIA, as well as combat 
pay.  The veteran explained that he was issued a suicide pill 
for each mission and ordered to use it to avoid being 
captured.  The veteran argued that VA acknowledged his 
service in Vietnam when service connection for hearing loss 
was granted.  The veteran also clarified that Mr. R.G.G. 
attended the same Vet Center as him.

In a December 2000 statement, a readjustment counseling 
therapist with a Vet Center indicates that he diagnosed the 
veteran with PTSD based on the veteran's allegations 
concerning his participation in clandestine operations.  
Specifically, he noted that the veteran reported being 
present when Bob Hope's plane was struck by small arms fire 
and mortar rounds, and when Bob Hope's hotel was hit by 
mortar rounds.  The veteran also reported an incident in 
which the plane he was flying took direct fire from the 
ground; the veteran reported that the bullets penetrated the 
hull and buzzed around him.  

On file is a statement by the Marine Corps Historical Center 
dated in October 2001, which indicates that there were no 
Command Chronologies for Headquarters Company, Ninth Marine 
Expeditionary Brigade, Seventh Fleet, prior to August 1964, 
and that no such Command Chronologies were available for 
November to December 1964.  Attached to the statement were 
Command Chronologies for Headquarters Company, Ninth MEB, 
Seventh Fleet, for August to October 1964.  The Command 
Chronologies indicate that the Ninth MEB maintained elements 
in Okinawa, Japan, as well as in Subic Bay, Philippines, and 
off the coast of Vietnam.  In August 1964 a command post was 
established by the Ninth MEB near the Da Nang airfield, and 
brigade elements reconnoitered the commitment area before 
arrival of the main Ninth MEB elements.  The main elements of 
the Ninth MEB arrived gradually from early August 1964.  
During the later part of August 1964, a full complement of a 
Force Reconnaissance Company was available and was assigned 
deep inland reconnaissance under Ninth MEB control; other 
Force Reconnaissance operations were undertaken in September 
1964.  

The Command Chronologies indicate that in September 1964 
staff elements of the Ninth MEB were transferred to the 
U.S.S. Mount McKinley at Subic Bay, and that the vessel 
sailed September 24, 1964, joining the Southern Group on 
September 27, 1964.  However, by the time the vessel arrived, 
the Ninth MEB had been ordered to assume a modified readiness 
condition, and the command group was ordered to return to 
Subic Bay; no elements of the Ninth MEB were deployed.  
Onboard the U.S.S. Mount McKinley during this time, a staff 
of 12 officers and 53 enlisted marines remained to prepare a 
recommendation for a Ready Amphibious Force/Ready Afloat 
Marine Expeditionary Brigade in the South China Sea.  The 
commanding general and staff also participated in Seventh 
fleet planning for organizational training and possible 
commitment of special Marine raiding forces.  The U.S.S. 
Mount McKinley departed for Subic Bay on September 28, 1964, 
and arrived October 1, 1964.  On October 9, 1964, the brigade 
commander and members of the Ninth MEB not assigned to the 
skeleton staff departed for Okinawa by air, arriving in Japan 
the same day.  The Command Chronologies note that members of 
the Ninth MEB operationally deployed for a period in excess 
of 30 days were awarded the Armed Forces Expeditionary Medal.  

In a January 2002 rating decision, the RO made the following 
statement:  "The claimant's exposure to herbicides is 
conceded"; the referenced statement was apparently made 
based on the Command Chronologies showing that members of the 
Ninth MEB landed in Vietnam.  In a January 2002 statement of 
the case, the RO also concluded "There is no evidence that 
the veteran was in Vietnam."

Received in January 2002 is a copy of an application by the 
veteran postmarked in March 1975, in which he apparently 
applied for a bonus from the West Virginia Veterans' Bonus 
Fund.  In a January 2002 statement, the veteran contended 
that he was paid a veterans bonus from the above fund in 1975 
based on his service in Vietnam.

On file is a February 2002 statement by the audiologist who 
conducted the veteran's May 1997 and December 1998 
examinations.  She explained that in looking at the reports 
of the referenced examinations, it appeared that the veteran 
did state on those occasions that he had experienced acoustic 
trauma and a concussion in Vietnam in 1964.  She also 
indicated that a decrease in the veteran's auditory acuity 
was noted in Vietnam and that he was denied acceptance into 
flight school in 1967 because of the presence of high 
frequency hearing loss.  She noted that he had reported 
experiencing tinnitus since the alleged acoustic trauma in 
Vietnam, and she noted that his description of the tinnitus 
was consistent with tinnitus caused by acoustic trauma.  She 
concluded that the veteran had severe bilateral high 
frequency hearing loss consistent with acoustic trauma or 
noise exposure.

In an April 2002 statement, the veteran argued that he never 
served with the Ninth MEB, and that his records actually 
showed that he was assigned TAD without a superior to which 
to report.

On file is the report of a May 2002 audiologic examination of 
the veteran, at which time the examiner concluded that it was 
at least as likely as not that some of the veteran's hearing 
loss and tinnitus is related to exposure to loud noise in 
service.

In a May 2002 letter, the Defense Finance and Accounting 
Service indicates that the veteran's pay records for 1964 to 
1965 were no longer available.

In a July 2002 letter, the CIA informed the veteran that the 
agency was unable to identify any information or record filed 
under his name.

The veteran was afforded a videoconference hearing before a 
decision review officer sitting at the RO in August 2002, at 
which time he testified that he worked covert missions in 
service for the CIA under the code name "Kid" while 
officially assigned to the Third Marine Division.  He stated 
that he never actually reported to the Ninth MEB as indicated 
in his service records.  He averred that the official service 
records show his assignment to the Ninth MEB only to fill the 
gap left by his involvement in clandestine missions.  He 
testified that his clandestine missions sometimes involved 
delivering a document, and sometimes involved delivering a 
memorized coded message, and that one mission involved an 
attempt to kill Ho Chi Minh.  Another mission involved 
photographing the site of a massacre committed by American 
Marines the day before; while at the site, his team set a 
successful booby trap for Viet Cong soldiers.  The veteran 
testified that he participated in four missions involving 
penetration into Vietnam and on two missions involving 
penetration into China.  The veteran explained that he was 
the only member of his unit chosen for the secret missions, 
and that the other members were all college-educated and/or 
officers.  He said that he took an oath not to reveal any 
personal information to other team members.  He also 
indicated that he was present during a mortar attack which 
occurred at the same time as a Bob Hope Christmas special in 
Saigon, and testified that people were killed in that 
incident, and that he was treated the next day onboard the 
U.S.S. Mount McKinley for injuries resulting from the mortar 
attack.  He also testified that immediately after the Bob 
Hope Christmas Special, Mr. Hope's plane was hit by enemy 
fire as it was taking off.  He testified that he received 
combat pay for his missions, and that he was issued a special 
CIA card that empowered him to commandeer any U.S. military 
aircraft.  

The veteran argued that his participation in clandestine 
operations is verified by his commanding officer's notation 
of "not observed" for his proficiency rating for the 
October 1964 TAD assignment, as well as by the records 
showing that he was flown to the Philippines and back despite 
his low rank.  He also argued that he was released early from 
his overseas assignment in light of his performance on the 
clandestine missions.  He also testified that the office of 
his state's senator had informed him that his combat pay 
records for 1964 existed but were sealed in the Pentagon, and 
that a Purple Heart and Silver Star would probably be awarded 
someday to his grandchildren to recognize his participation 
in clandestine missions.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Entitlement to service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

On March 7, 2002, 38 C.F.R. § 3.304(f) was amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory", i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

The record reflects that the veteran has been diagnosed with 
PTSD by a physician's assistant, a clinical social worker, 
and by a readjustment counseling therapist, although he has 
not been diagnosed with PTSD by any treating or examining 
physician, psychiatrist or psychologist.  However, even 
assuming that those who have diagnosed the veteran with PTSD 
are competent to do so, the record reflects that those 
diagnoses were based on the veteran's alleged experiences as 
a participant in several clandestine missions.

After careful review of the evidence on file, the Board finds 
that the veteran's statements and testimony regarding his 
participation in combat are unsupported by the record and 
inconsistent with his duties as listed in his official 
military records.  Although the veteran argues that he was 
selected by the CIA to participate in secret operations into 
Vietnam and China (among other places) involving combat over 
a combined period of four months, and that he had a secondary 
specialty as a machine gunner and acted as a sniper, his 
service records show that he in fact functioned only as a 
clerk or in a similar administrative capacity during his 
entire period of service, other than one occasion in which he 
served on mess duty, and that he had duty outside of Japan 
during his overseas tour for only about one month.  While he 
contends that he was offered the Purple Heart and the Silver 
Star for his participation in the referenced missions, and 
that his senator's office has suggested that he is entitled 
to those awards, his official service records nevertheless 
show that he has not received any awards or decorations 
associated with actual combat exposure.  

Moreover, the Command Chronologies submitted by the MCHC do 
not support the veteran's contention that he participated in 
combat or clandestine operations in Vietnam, China or any 
other country.  While service personnel records show that the 
veteran participated in "Operations South China Sea" with 
the Ninth MEB in support of the Commander, U.S. Military 
Activity, Vietnam, from September 25, 1964, to September 28, 
1964, mere participation in an operation is not sufficient to 
establish participation in combat.  See VAOPGCPREC 12-99.  
This is particularly true in the instant case, since the 
theater of the operation was the South China sea, rather than 
Vietnam, and as the Command Chronologies show that the 
veteran did not arrive in the South China sea until September 
27, 1964, at which time his vessel promptly was ordered to 
return to the Philippines (complying the very next day); the 
chronologies show that no combat operations were undertaken 
from the veteran's vessel, and strongly suggest that the 
veteran's duties onboard the vessel largely involved 
participation in discussions concerning future operations 
into Vietnam, rather than actual participation in such 
operations.  In other words, the Command Chronologies 
essentially show that the "Operations South China Sea" in 
which the veteran participated did not include any combat 
operations.

The Board recognizes that the Command Chronologies do show 
that elements of the Ninth MEB entered Vietnam beginning in 
August 1964.  The Court has held that corroboration of every 
detail of a claimed stressor, including the veteran's 
personal participation, is not required, but rather a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In the instant case, 
however, the veteran has specifically denied actually serving 
with elements of the Ninth MEB, or entering Vietnam with 
elements of that unit.  Instead he asserts that he entered 
Vietnam attached to a special forces unit organized by the 
CIA, although there is no record demonstrating the 
establishment or documenting the activities of such a unit.  
The present case is therefore distinguishable from the facts 
of Suozzi v. Brown, 10 Vet. App. 307 (1997), and Pentecost v. 
Principi, 16 Vet. App. 124 (2002), inasmuch as in those two 
cases the general fact of the claimed events was confirmed by 
official sources and only the veteran's involvement was 
questioned.

The Board notes in passing that the veteran's service 
personnel records are silent for any indication that he 
received any type of advanced combat training.  The records 
instead show that he attended a basic level leadership 
program, and received the type of training that would qualify 
him to serve as a clerk.  The Board also points out that even 
before the veteran served his first assigned TAD in September 
1964, combat elements of the Ninth MEB and a Force 
Reconnaissance (i.e. Special Forces) unit were engaged in 
reconnoitering and securing at least some of the areas that 
the veteran contends he later reconnoitered.

Turning to Mr. R.G.G.'s July 2000 statement, although the 
veteran contends that this statement establishes that he was 
present in Vietnam at the conclusion of the mission in which 
he experienced a mortar attack, the Board notes that Mr. 
R.G.G. did not state or even suggest that he witnessed the 
veteran's presence in Saigon or at the Bob Hope Christmas 
Special.  Rather he indicated only that he himself was 
present at the show.  The Board also points out that until 
Mr. R.G.G.'s statement was secured, the veteran maintained 
that the attack on Mr. Hope's plane actually occurred in or 
near Da Nang, rather than Saigon.  Also noteworthy is the 
evolution in the veteran's account of his whereabouts during 
the attack on Mr. Hope's plane.  Specifically, while prior to 
Mr. R.G.G.'s statement he maintained only that he had heard 
of the attack, he reported to the readjustment counseling 
therapist that he actually witnessed the attack.  The Board 
additionally points out that while Mr. R.G.G. indicates that 
the attack on Mr. Hope's plane occurred in December 1964, the 
veteran's last assigned TAD ended in November 1964.  In 
short, Mr. R.G.G.'s statement does not support the veteran's 
contention that he was present in Vietnam or that he 
experienced a mortar attack while in Vietnam.  Moreover, 
service medical records do not support the veteran's 
contention that he received medical treatment in connection 
with the mortar attack while onboard the U.S.S. Mount 
McKinley.  
 
The Board acknowledges the veteran's argument that VA has 
conceded his participation in combat and presence in Vietnam 
by granting service connection for bilateral hearing loss and 
tinnitus.  The record reflects, however, that service 
connection for those disabilities was not based on a finding 
that the veteran engaged in combat.  Although the RO in a 
January 2002 rating decision conceded that the veteran was 
exposed to herbicides because elements of the Ninth MEB were 
present in Vietnam, the Board is not bound by the RO's 
findings.  This is particularly true in the instant case 
since the record clearly reflects that the veteran was not a 
member of the Ninth MEB, but rather was temporarily assigned 
duty with that unit while onboard a vessel that served off 
the coast of Vietnam for one day without undertaking any 
combat operations, and where the veteran himself has alleged 
that he never actually served with the Ninth MEB on any 
incursions into Vietnam.

Although the veteran contends that he received combat pay for 
his clandestine operations, the DFAS has been unable to 
locate any such pay records for him.  Moreover, the CIA has 
also indicated that the agency maintains no records for the 
veteran.  In addition, although the veteran states that he 
received monies in 1975 from the West Virginia Veterans Fund 
based on his service in Vietnam (the application for which is 
of record), a determination by the State of West Virginia 
that the veteran is entitled to compensation under that state 
program is neither binding on VA as to whether the veteran 
served in Vietnam, nor relevant as to that issue.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 161-62 (1997).

Similarly, the Board finds that the veteran's testimony to 
the effect that his plane experienced enemy fire during one 
particular mission is not credible.  The Board notes in this 
regard that the veteran has not provided a consistent account 
of this stressor, at first indicating that he was unaware 
during the flight that the plane was under attack by an enemy 
fighter jet, but later relating to his readjustment 
counseling therapist that he was aware of bullets penetrating 
the hull from ground fire.  The Board also notes that there 
are no records of this claimed incident on file, and that 
while the veteran argues that the boarding pass he submitted 
verifies the occurrence of this incident, the boarding pass 
itself mentions nothing about a combat mission, the veteran 
himself indicates that he has been unable to locate any 
information concerning "Mission 358" (noted on the boarding 
pass), and the Board notes in any event that the veteran's 
possession of a boarding pass is entirely consistent with 
service personnel records showing that he was flown on four 
occasions in connection with his assigned TAD as a clerk in 
September and November 1964.  In addition, while the veteran 
contends that the mere fact that he was flown to and from his 
TAD assignments demonstrates that he participated in 
clandestine missions, as does his early release from overseas 
duty, the Board is not persuaded that either circumstance was 
particularly unusual, or that those actions by the military 
suggest involvement of the veteran in combat.  The Board also 
finds the veteran's argument that the "not observed" 
notation on his proficiency rating at the conclusion of his 
first assigned TAD suggests that he was involved in combat 
operations to be unpersuasive.  The Board points out in this 
regard that the veteran's commanding officer did not observe 
his performance because the veteran was away from his 
normally assigned unit for several weeks in September and 
October of 1964.  In addition, the records show one other 
entry in July 1964 (a month in which the veteran does not 
claim to have participated in secret operations) when certain 
elements of his performance were listed as not observed, and 
the Board points out that the majority of the proficiency 
ratings themselves are incomplete.

The Board notes that the February 2002 statement by a VA 
audiologist essentially indicates that the veteran served in 
Vietnam and that his hearing loss was consistent with 
acoustic trauma.  The Board points out, however, that there 
is no indication that the audiologist has ever reviewed the 
veteran's claims files.  Rather, the audiologist has clearly 
based her understanding of the veteran's history on the 
statements of the veteran himself (to the effect that he 
served in Vietnam and was exposed to a mortar blast therein), 
which the Board finds to lack credibility.  The Board 
therefore finds that the February 2002 statement does not 
establish that the veteran was in combat during his period of 
service.  For the same reasons, the Board also finds that the 
May 2002 opinion by a VA audiologist is not probative of 
whether the veteran engaged in combat.

In summary the Board finds the veteran's statements and 
testimony to the effect that he engaged in combat to be 
unsupported by either his service records or by the Command 
Chronologies submitted by his service department.  The 
veteran essentially contends that although he received no 
advanced combat training and served officially as a clerk 
throughout virtually his entire period of service, he 
nevertheless was the sole member of his unit to be picked by 
the CIA for assignment to clandestine special forces units 
(with orders to kill himself rather than be captured) charged 
with penetrating Vietnam, China and other countries to, inter 
alia, kill Ho Chi Minh and reconnoiter various locations, 
although actual Marine Reconnaissance teams and other special 
forces units were apparently available for such missions.  He 
also contends that his service personnel records were 
deliberately completed in such a manner as to hide his four 
months of combat missions for the CIA.  The Board finds his 
statements and testimony concerning his stressful service 
experiences to be patently incredible, and starkly 
contradicted by official service personnel records and 
Command Chronologies for September to October of 1964.  The 
service personnel records do not demonstrate that he served 
in any capacity which would expose him to combat, show that 
he even received the type of combat training that is 
consistent with assignment to teams of special forces 
soldiers (nor does he contend that he ever received such 
training), or show that he received any awards or decorations 
consistent with his claimed combat experiences.  The Command 
Chronologies document that he served off the shores of 
Vietnam for just one day on a vessel that did not conduct any 
combat operations.  None of the other evidence on file, 
including Mr. R.G.G.'s July 2000 statement, the boarding pass 
submitted by the veteran, or the February 2002 or May 2002 
statements of the VA audiologists, credibly suggests that the 
veteran was engaged in combat during his service.  The Board 
therefore concludes that satisfactory evidence that the 
veteran engaged in combat has not been presented. 

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay testimony alone is insufficient 
to establish the occurrence of an alleged stressor.  As 
discussed previously, there is no evidence, other than the 
veteran's statements and testimony, a boarding pass, a 1975 
application for benefits from a state fund of dubious 
relevance, and the February and May 2002 statements by VA 
audiologists, which demonstrates that the veteran engaged in 
clandestine operations, and combat, on behalf of the CIA.  
The Board again notes that the veteran's possession of a 
boarding pass, even assuming that the pass was truly issued 
to him, is consistent with service personnel records showing 
that he was flown four times in service in connection with 
his assigned TAD as a clerk.  The boarding pass does not 
suggest that he was instead sent on a combat mission onboard 
a flight that was attacked by either an enemy fighter jet or 
by enemy ground fire.  Moreover, his 1975 application for 
benefits from a state-established fund does not suggest 
anything other than that he applied for benefits from a 
state-established fund.  As discussed previously, even if he 
did receive monies from that fund, the criteria established 
by the State of West Virginia for the receipt of monies from 
that fund are not binding on VA or relevant to the instant 
claim.  In addition, the opinions of the February 2002 and 
May 2002 audiologists were based solely on information 
provided by the veteran, which is not corroborated by any 
other records on file.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996) (an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor).  

In addition, and as already discussed, the notation in the 
service personnel records that the veteran was "not 
observed" by his commanding officer for the period of his 
assigned TAD ending in October 1964 is consistent with his 
serving away from his normal duty assignment for part of 
September and October 1964.  Moreover, Command Chronologies 
show that the vessel to which the veteran was assigned for 
his September to October 1964 TAD was not involved in combat 
operations during the period of the veteran's temporary duty.  
The Board notes in passing that the Command Chronologies 
suggest that the veteran was exposed to discussions 
concerning future planning for the types of reconnaissance 
missions that he now claims to have participated in, but do 
not show that such missions were actually conducted at that 
time.  The Board also notes that while Command Chronologies 
covering the veteran's second period of assigned TAD in 
November 1964 are not available (according to the MCHC), his 
service personnel records show that he again was assigned to 
the Ninth MEB as a clerk.  As noted previously, the veteran 
was informed by the CIA in May 2002 that the agency did not 
maintain any pertinent records for him.

In essence, the veteran's account of his service experiences, 
including his forays into Vietnam to photograph the site of a 
massacre of villagers, is inconsistent with his official 
service records and the Command Chronologies on file.  His 
service personnel records show that he served as a clerk 
without any advanced combat training, that he was not 
presented with any award or decoration suggestive of service 
in Vietnam, and that he served only for about a month outside 
of Japan during his overseas service.  The Command 
Chronologies indicate that the veteran served off the shore 
of Vietnam for one day during a time when no combat 
operations were authorized.  The Board has considered the 
veteran's assertions and testimony concerning the meaning 
behind his being flown to his TAD assignments and concerning 
his photocopy of a boarding pass, but finds that his official 
service records and the Command Chronologies are of much 
greater probative value as to whether he participated in 
clandestine missions involving combat, reconnoitering and 
other activities as claimed.  As service records and other 
evidence of record, including the Command Chronologies and 
the May 2002 correspondence from the CIA, do not substantiate 
or verify the veteran's testimony or statements as to the 
occurrence of the claimed stressors, the Board finds that 
there is no credible supporting evidence of the actual 
occurrence of the claimed inservice stressors in this case.  
Therefore, service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303, 3.304.  See 
Samuels v. West, 11 Vet. App. 433 (1998).

II.  Service connection for diabetes, bilateral eye 
disability, 
infection of the lymph nodes, and facial and left-sided 
paralysis

As noted previously, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence or aggravation of diabetes mellitus, an organic 
disease of the nervous system, or a malignant tumor during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Refractive error of the 
eye is not considered a disease or injury for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003); 66 Fed. Reg. 
23,166, 23,168 - 23,169 (May 8, 2001).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to add Diabetes Mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure, and to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).



A.  Diabetes and bilateral eye disability

Factual background

Service medical records are entirely negative for any 
complaints, finding or diagnosis of diabetes.  The veteran's 
service entrance examination shows that he reported using 
glasses and exhibited 20/20 visual acuity, bilaterally.  His 
examination for discharge shows that no sugar abnormalities 
were present on urinalysis; he exhibited 20/20 visual acuity 
in the right eye and 20/30 (correctable to 20/20) visual 
acuity in the left eye.

Private medical records for October 1990 to June 1995 note 
historically that the veteran had been diagnosed with 
diabetes mellitus since 1974.  The private records themselves 
indicate that the veteran currently has Type I or Type II 
diabetes.  Records for October 1990 note that his eyes were 
considered normal on physical examination.

On file are VA treatment reports for June 1995 to December 
2002 which show treatment for insulin-dependent diabetes 
mellitus (IDDM) as well as for diabetic neuropathy.  In May 
1996 the veteran complained of poor vision and was noted to 
have IDDM; a September 1996 note indicates that he exhibited 
visual acuity of 20/40 in the right eye and 20/50 in the left 
eye, which was attributed to refractive error.  In September 
1997 the veteran complained of increased left eye problems, 
which he asserted had been a condition for the past 30 years; 
he was seen the next month at which time he reported a 30-
year history of IDDM.  Physical examination disclosed visual 
acuity of 20/40 bilaterally, with no clinical evidence of any 
eye pathology or retinopathy; the veteran was advised to seek 
refractive correction.  A November 1997 hospital report 
documents his assertion that he had a 27-year history of non-
insulin dependent diabetes that then progressed to IDDM 
around 1994.  In March 2000 the veteran was noted to have 
visual acuity of 20/25 in the right eye, and 20/20 in the 
left eye, with evidence of retinopathy and cataracts.  In 
September 2000 the veteran was diagnosed with mild 
retinopathy, although subsequent treatment notes do not 
further reference any retinopathy or cataracts.  In September 
2001 the veteran reported a 35-year history of diabetes.

On VA examinations in April 1997 the veteran reported a 25-
year history of IDDM, as well as current poor vision.  
Physical examination disclosed that the veteran wore glasses, 
but no eye abnormalities, including diabetic ocular 
disturbances, were identified on clinical examination; the 
examiner diagnosed IDDM.

In October 2000 and February 2001 statements, the veteran 
argues that his eye problems were caused by diabetes 
mellitus.

In a January 2002 rating decision, the RO denied service 
connection for diabetes mellitus and eye disability.  The RO 
made the following statement:  "The claimant's exposure to 
herbicides is conceded", apparently based on the Command 
Chronologies showing that members of the Ninth MEB landed in 
Vietnam.  In a January 2002 statement of the case, the RO 
also concluded "There is no evidence that the veteran was in 
Vietnam."

In a June 2002 statement the veteran asserted that he was 
diagnosed as borderline diabetic in service in July 1967. 

The veteran was afforded a videoconference hearing before a 
decision review officer sitting at the RO in August 2002, at 
which time he testified that he was told, at his re-
enlistment examination, that he was a borderline diabetic; he 
indicated that he was first treated for diabetes in 1970 and 
that he was told by his VA physicians that his diabetes was 
secondary to exposure to herbicides in service.  He testified 
that his diabetes progressed to IDDM around 1994.

Analysis

The Board initially notes that while it is unclear whether 
the veteran's current diabetes is properly labeled as Type I 
or Type II, even assuming that he has Type II diabetes 
mellitus, he is not entitled to application of the 
presumption of service connection contained in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e).  In this regard the Board 
points out that, as discussed in the section concerning the 
veteran's claim for service connection for PTSD, the evidence 
shows that he never served in Vietnam or even visited that 
country.  His service personnel records show that he arrived 
in Japan from the continental United States in February 1964, 
and that from February 1964 until he sailed for the 
continental United States on January 2, 1965, he was assigned 
TAD away from his permanent duty location in Japan on only 
two occasions:  from September to October of 1964 and in 
November 1964.  Command Chronologies for September 1964 make 
clear that while the vessel on which the veteran was 
traveling in September 1964 was stationed off the shore of 
Vietnam for one day, that vessel was immediately placed in a 
stand down status upon its arrival, and conducted no combat 
operations during the time the veteran was onboard.  Nor is 
there is any indication in the service personnel records or 
Command Chronologies that the conditions onboard the vessel, 
particularly for a clerk such as the veteran, involved duty 
or visitation in Vietnam, especially given the stand down 
status on which the vessel was placed.  See VAOPGCPREC 27-97 
(noting that 38 C.F.R. § 3.307(a)(6)(iii) requires not just 
that a veteran have served offshore of Vietnam, but that the 
veteran actually have been present within the boundaries of 
Vietnam to be considered as having served in that country).  
While Command Chronologies for the veteran's period of 
assigned TAD in November 1964 are not available, there is 
nothing to suggest that the vessel on which the veteran was 
sailing at the time again arrived off the shores of Vietnam, 
or that the conditions onboard the vessel at that time 
involved duty or visitation in Vietnam.  Moreover, although 
the veteran has contended that he visited Vietnam while on 
clandestine missions for the CIA, as discussed in the 
previous section, the Board has found his statements and 
testimony concerning his forays into Vietnam to be patently 
incredible and unsupported by any credible evidence.

The Board acknowledges that the RO, in a January 2002 rating 
decision, essentially accepted that the veteran had been 
exposed to herbicides in service.  The Board is not bound by 
this determination of the RO.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  The Board moreover notes that the basis for the 
RO's determination is incorrect.  That is, while the Command 
Chronologies do indeed show that elements of the Ninth MEB 
entered Vietnam at various points starting in August 1964, 
the records show that the veteran was assigned to the Ninth 
MEB on a temporary basis, and not as a regular member of that 
unit.  In addition, the veteran himself has consistently 
maintained that he did not enter Vietnam with elements of the 
Ninth MEB, but rather that he penetrated Vietnam as the 
member of a CIA team.  Consequently the Board finds that the 
Command Chronologies do not provide support for the veteran's 
assertion that he entered Vietnam.

In short, there is no evidence, other than the veteran's 
statements and testimony, suggesting that the veteran was 
present in Vietnam even briefly while in service, or that the 
conditions of his service onboard the U.S.S. Mount McKinley 
involved duty or service in Vietnam.  Since the Board has 
found the veteran's statements and testimony to lack 
credibility, the Board concludes that the veteran was not 
present in Vietnam during service, and is therefore not 
entitled to presumptive service connection for his diabetes.  
The Board notes in passing that as the veteran is not 
claiming service connection for non-Hodgkin's lymphoma, the 
provisions of 38 C.F.R. § 3.313 are not for application.  See 
55 Fed. Reg. 43,123 (Oct. 26, 1990).

Service medical records are negative for any reference to 
diabetes and there is no post-service medical evidence of 
diabetes for more than 22 years after service, and no medical 
evidence linking the veteran's diabetes to his period of 
service or suggesting that the diabetes was manifest within a 
year of his discharge therefrom.  In addition, and as noted 
previously, refractive error of the eye is not considered a 
disability for VA compensation purposes.  While the veteran 
was noted to have left eye visual acuity of 20/30 at his 
service discharge examination, vision in that eye was 
correctable to 20/20, and no eye pathology was identified on 
clinical examination.  Moreover, there is no post-service 
medical evidence of any eye problems, other than refractive 
error, until 2000, and no medical evidence suggesting that 
any current right or left eye pathology is related to the 
veteran's period of service.

The Board notes that while the veteran has reported to 
numerous treating and examining physicians and other health 
care providers that his diabetes and eye problems began 
either in service or shortly thereafter, none of the 
physicians or health care providers has linked his diabetes 
or eye problems to his period of service, or otherwise 
suggested that those disorders were present within one year 
of his discharge therefrom.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, while the veteran 
contends that service physicians informed him that he was a 
borderline diabetic and that his VA physicians have told him 
that his diabetes is related to service, his account of what 
his physicians purportedly said about his diabetes, filtered 
as it is through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown , 8 Vet. App. 69 (1995).  Although the veteran himself 
insists that his diabetes with bilateral eye disability is 
related to service, as there is no indication that he is 
qualified through education, training or experience to offer 
medical opinions, his statements as to medical causation do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2003)).

Accordingly, as there is no evidence of diabetes or bilateral 
eye disability in service or until many years thereafter, and 
as there is no competent evidence linking any diabetes or 
bilateral eye disability to the veteran's period of service 
or suggesting the presence of such disorders within one year 
of his discharge therefrom, the Board concludes that the 
preponderance of the evidence is against the claim.  His 
claim for service connection for diabetes, including 
bilateral eye disability, is therefore denied.

In reaching the conclusion that service connection is not 
warranted for diabetes or for bilateral eye disability, the 
Board finds that application of the evidentiary equipoise 
rule is not warranted because the evidence is not balanced 
and a reasonable doubt does not exist as to a material issue.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  



B.  Service connection for infection of the lymph nodes

Service medical records are entirely negative for any 
reference to lymph node abnormalities.

Private medical records for October 1990 to June 1995 contain 
an October 1994 entry showing the presence of a small 
submandibular anterocervical lymphadenopathy on physical 
examination.

On file are VA treatment reports for June 1995 to December 
2002 showing that the veteran presented in 1996 for 
complaints of swelling affecting the left side of his body.  
In April 1999 he presented with complaints of knots under his 
arms following the use of certain medications; a pharmacist 
note suggested consideration of the possibility of an 
infectious process.  Records for July 1999 show that during 
hospitalization that month, the veteran developed enlarged 
lymph nodes in his neck which were thought to originate from 
otitis media of the left ear.  Diagnostic studies in July 
1999 showed the absence of any lymphadenopathy in the 
mediastinum, but demonstrated the presence of lesions in the 
neck; the veteran was diagnosed with lymphadenitis and the 
treatment records reflect that the affected lymph nodes 
gradually reduced in size.  Other diagnostic studies in July 
1999 indicated that it was unclear if the veteran was 
demonstrating reactive lymphadenopathy in his neck or 
neoplastic; the studies suggested clinical corroboration, and 
the records show that a cerebral tumor was thereafter ruled 
out.  The veteran was discharged with a diagnosis of 
recurrent otitis with cervical lymphadenitis.  A September 
1999 note records the veteran's assertion that his lymph 
nodes were infected and that he was informed that the 
infection was due to deterioration in his spine.

The report of an April 1997 VA examination of the veteran 
revealed the absence of any lymphadenopathy on physical 
examination.

In a June 2000 statement the veteran indicated that he was 
treated in July 1999 for lymph node infections of his neck, 
left leg, left hand, left arm and right hand.  He stated that 
he had been informed that the infections originated in his 
spine, and he indicated that he still experienced lymph node 
infections of his neck.  The veteran stated that he had been 
exposed to herbicides in service.  In October 2000 statements 
the veteran argued that his lymph infections originated from 
a spinal condition, which in turn was the result of his 
exposure to chemicals in service.  He also indicated that he 
was told that the lymph node problems could actually 
represent cancer, but that his treating physicians would not 
biopsy the relevant sites for fear of paralyzing him.

The veteran was afforded a videoconference hearing before a 
decision review officer sitting at the RO in August 2002, at 
which time he argued that his lymph node infections were 
secondary to exposure to herbicides or to bone marrow cancer.  
He testified that his problems were misdiagnosed as being due 
to an ear infection, and that he was told by his treating 
physicians that the infections originated in his spine.  He 
indicated that he was also told by his VA physicians that his 
lymph node infections were secondary to exposure to 
herbicides in service.  

As discussed in the previous section, the Board has found 
that the veteran did not serve in Vietnam for the purpose of 
the presumption of exposure to herbicides in service.  In any 
event, a lymph node infection is not a disease subject to 
presumptive service connection under the provisions of 
38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Moreover, while 
the veteran contends that his physicians are considering the 
possibility that his lymph node infections might represent 
bone marrow cancer, he admittedly has not been diagnosed with 
bone marrow cancer.

Service medical records are silent for any reference to lymph 
node infections, and there is no post-service medical 
evidence of any lymph node infections until more than 26 
years after service, and no medical evidence linking any 
lymph node infections to his period of service.  Although the 
veteran maintains that his treating physicians have linked 
his lymph node infections to his period of service, and have 
also indicated that the infections might represent bone 
marrow cancer, his account of what his physicians purportedly 
told him about his lymph node infections, filtered as it is 
through the sensibilities of a layperson, does not constitute 
competent medical evidence.  See Robinette, supra.  Although 
the veteran himself insists that his lymph node infections 
are related to service, as there is no indication that he is 
qualified through education, training or experience to offer 
medical opinions, his statements as to medical causation do 
not constitute competent medical evidence.  Espiritu, supra; 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1)).

The Board notes that the veteran has argued that his lymph 
node infections are due to a back condition he believes 
originated in service.  Service connection for a back 
disability is not currently in effect.  In addition, the 
Board notes that while a July 1999 hospital report suggests 
that the veteran's lymph node infections might be secondary 
to ear infections, service connection is currently in effect 
only for hearing loss, and not for any other ear impairment.  
The provisions of 38 C.F.R. § 3.310 are therefore not for 
application.

Accordingly, as there is no evidence of lymph node infections 
in service or until decades thereafter, and as there is no 
competent evidence linking any lymph node infections to the 
veteran's period of service, the Board concludes that the 
preponderance of the evidence is against the claim.  His 
claim for service connection for lymph node infections is 
therefore denied.

In reaching the conclusion that service connection is not 
warranted for lymph node infections, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102; Gilbert, supra.  

C.  Service connection for facial and left-sided paralysis

Service medical records are entirely negative for any 
reference to facial or left-sided paralysis or similar 
problems.

Private medical records for October 1990 to June 1995 note 
historically that the veteran had been diagnosed with 
diabetes mellitus since 1974.  When psychiatrically admitted 
in October 1993, the veteran's neurologic examination was 
normal, although a Computed Tomography study of his brain 
showed possible normal pressure hydrocephalus.  A November 
1993 entry reflects a diagnosis of peripheral neuropathy.  An 
October 1994 entry shows complaints of numbness affecting his 
left face and arm.  A June 1995 entry indicates that no focal 
motor deficits were present in the veteran. 

On file are VA treatment reports for June 1995 to December 
2002 which include entries for 1995 documenting complaints of 
left-sided weakness and numbness.  Physical examination 
showed no facial asymmetry, and disclosed the presence of 
fair motor strength of the lower extremities; sensation was 
diminished to pinprick in the left arm.  The entry indicates 
that a recent diagnostic study of the head was normal.  
Another entry documents complaints of left shoulder and arm 
weakness diagnosed as muscle spasm.  A later 1995 note 
indicates that the veteran's muscle strength was 
undiminished.  Entries in 1996 document complaints of pain, 
swelling and weakness affecting the left side of the body.  A 
November 1997 hospital report demonstrated the presence of 
possible left-sided weakness in the veteran, without any 
focal deficits.  An August 1998 note indicates that the 
veteran had an old neurologic deficit over the S1 nerve root.  
Other entries in 1998 show treatment for diabetic neuropathy 
affecting the lower extremities, as well as for thoracic 
spine stenosis, an old herniated nucleus pulposus of the 
lumbosacral spine with neurologic deficits over the S1 nerve 
root, and several disc herniations of the lumbosacral and 
thoracic spines.  The records also show that the veteran's 
diabetes had neurologic manifestations such as neuropathy.

The veteran was afforded VA examinations in April 1997, at 
which time he reported that he had IDDM and a two-week 
history of rupturing a disc in his lower back.  He reported 
that he had experienced intermittent low back pain for the 
past 10 years, with weakness of the left side of his body, as 
well as a numbness and tingling sensation in his left leg.  
On examination his deep tendon reflexes were 1+ and equal and 
he exhibited hypalgesia of the left thigh and calf, with 
diminished sensation and deep tendon reflexes, as well as 
cyanosis, of the lower extremities.  No facial asymmetry or 
deformity was present.  The veteran was diagnosed with, inter 
alia, possible calcified disc herniation at L5-S1 on the left 
side, IDDM and peripheral vascular insufficiency.

In an October 2000 statement, the veteran indicates that his 
claimed paralysis was not facial in location, but rather 
affected his upper and lower extremities; he explained that 
his symptoms were secondary to his diabetes, and he clarified 
that the paralysis encompassed his left leg, neck and lower 
back.

The veteran was afforded a videoconference hearing before a 
decision review officer sitting at the RO in August 2002, at 
which time he testified that his paralysis affected his face 
and left side.  He testified that his symptoms were due to 
spinal deterioration.

The Board initially notes that while the veteran contends 
that his facial or left-sided paralysis is due to exposure to 
herbicides in service, as discussed in prior sections the 
Board has concluded that the veteran was not present in 
Vietnam at any point during his period of service.

The veteran's service medical records are negative for any 
reference to facial or left-sided paralysis, and there is no 
post-service medical evidence of any disorder manifested by 
facial or left-sided paralysis for more than 26 years after 
service.  Moreover, there is no medical evidence linking any 
facial or left-sided paralysis to the veteran's period of 
service.  The veteran primarily maintains that his facial and 
left-sided paralysis is attributable to his back condition or 
to his diabetes.  As discussed previously, however, service 
connection is not currently in effect for back disability, 
and as discussed in an earlier section, service connection is 
not warranted for diabetes.  Consequently, the provisions of 
38 C.F.R. § 3.310 are not applicable.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In the instant case, the only evidence supportive of the 
veteran's claim consists of the statements and testimony of 
the veteran himself.  As has been noted repeatedly in prior 
sections, however, he is not competent to provide medical 
opinions.  See Espiritu, supra; 66 Fed. Reg. 45,620, 45,630 
(codified at 38 C.F.R. § 3.159(a)(1)).

Since there is no evidence of facial or left-sided paralysis 
in service or until many years thereafter, and as there is no 
competent evidence linking any disability to the veteran's 
period of service, the Board concludes that the preponderance 
of the evidence is against the claim, and that his claim is 
therefore denied.  In so denying the claim, the Board finds 
that application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102; Gilbert, supra.  

III.  Entitlement to an earlier effective date for tinnitus

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of tinnitus.  The records show that the 
veteran presented at his service entrance examination with 
high frequency hearing loss, which was again present nine 
days later when he was assigned an H-2 profile; on re-
examination five days after receiving the above profile, no 
hearing deficits were noted.  The veteran presented at his 
June 1967 examination for discharge with high frequency 
hearing loss; no complaints, finding or diagnosis of tinnitus 
were recorded.  The records are silent for any reference to 
audiometric testing in connection with flight school 
training.

VA treatment reports for June 1995 to December 2002 show that 
in November 1997 the veteran was noted to have loss of his 
high frequency hearing.  Entries in July 1999 showed that he 
had tinnitus.

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in March 1997, the veteran sought 
service connection for hearing loss, varicose vein 
disability, heart disability, psychiatric disability, 
diabetes, and a spinal condition; no reference to tinnitus 
was made.

At a VA general medical examination conducted in April 1997 
the veteran complained of poor hearing and was noted to have 
bilateral hearing impairment with left tinnitus.

On VA audiologic examination in May 1997, which apparently 
did not include a review of the veteran's claims files by the 
examiner, the veteran reported that he served around rifle 
and mortar fire in service, and that he experienced acoustic 
trauma on one occasion from an explosion so severe as to 
cause his ears to bleed.  He also reported that he was unable 
to pass the high frequency part of a hearing test for flight 
school in July 1967.  He reported a 28-year post-service 
noise exposure history from running heavy equipment in coal 
mines.  He informed the examiner that he did not experience 
any tinnitus other than in relation to medical problems such 
as ear infections, or after firing a gun; tinnitus was not 
diagnosed.

Service connection for bilateral hearing loss was granted in 
June 1997.  In a statement received in October 1998, the 
veteran requested evaluation of his service-connected 
bilateral ear disability.

In a statement received in December 1998, the veteran 
indicated that he had failed a hearing examination in July 
1967 and that he was told by the May 1997 audiologist that 
nothing could be done to help with his hearing loss; he 
reported that the only treatment he had received for his ears 
consisted of treatment for ear infections.

On file is the report of a December 1998 VA audiologic 
examination of the veteran by the same examiner who conducted 
the May 1997 examination, and who again did not review the 
veteran's claims files.  At that time the veteran complained 
of hearing loss which he related to a mortar round concussion 
experienced in 1964.  He also reported a 28-year post-service 
noise exposure history as a forklift operator in a warehouse.  
The veteran reported that he noticed tinnitus only when 
experiencing episodes of high blood pressure; the examiner 
did not diagnose tinnitus.

In a statement received on June 7, 2000, the veteran reported 
that he experienced a mortar round blast in service, and that 
he noticed ringing in his ears the next morning.  He 
indicated that he left service because he was rejected for 
flight school.

On file is the report of a June 27, 2000, VA examination of 
the veteran which was conducted by the same examiner who 
conducted the May 1997 and December 1998 examinations, and 
who again did not review the veteran's claims files.  At that 
time the veteran reported experiencing a mortar explosion in 
Vietnam.  He stated that his tinnitus began in Vietnam but 
had not been constant in nature.  The examiner concluded that 
the most likely etiology of the veteran's tinnitus would be a 
high frequency hearing loss.

In an August 2000 rating decision service connection for 
tinnitus was granted; the RO assigned the veteran a 10 
percent evaluation for the disability effective June 7, 2000.  
Service connection was granted on the basis that the tinnitus 
originated in service.

In an October 2000 statement, the veteran argued that he 
never filed a claim for service connection for tinnitus.  In 
a February 2001 statement he requested assignment of an 
effective date for the grant of service connection for 
tinnitus of 1967.  He argued that he was at least entitled to 
an effective date commensurate with the filing of his April 
1997 claim for service connection for bilateral hearing loss; 
he essentially maintained that he was unaware that there was 
a separate medical condition from hearing loss called 
tinnitus.

In a February 2002 statement the audiologist who conducted 
the veteran's May 1997, December 1998 and June 2000 
examinations indicated that in reviewing the reports of those 
examinations, she noted that the veteran did report 
experiencing acoustic trauma and a concussion while serving 
in Vietnam in 1964.  She indicated that a decrease in hearing 
was noted while the veteran was in Vietnam and that he was 
denied acceptance into flight school in 1967 because of the 
presence of high frequency hearing loss, and that the veteran 
reported experiencing tinnitus since the acoustic trauma in 
Vietnam.  The examiner noted that the veteran's tinnitus was 
more noticeable with increases in blood pressure or following 
noise exposure, which is typical of tinnitus caused by 
acoustic trauma.  She concluded that the veteran had severe 
bilateral high frequency hearing loss consistent with 
acoustic trauma or noise exposure.

The veteran was afforded a videoconference hearing before a 
decision review officer sitting at the RO in August 2002, at 
which time he argued that the audiologist who conducted the 
May 1997, December 1998 and June 2000 examinations did not 
test for tinnitus prior to the June 2000 examination because 
VA had not requested testing for that disorder.  He contended 
that his tinnitus originated from an incident in which he was 
concussed by the force of a mortar blast while in Vietnam; he 
indicated that he was treated in a military medical facility 
for the injury.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2003).

The record reflects that the veteran filed his first claim 
for VA disability benefits in March 1997, many years 
following his discharge from service.  In his March 1997 
claim the veteran identified hearing loss and several other 
disorders as the disabilities for which he was seeking 
compensation, but he notably did not list tinnitus as one of 
those disabilities, or otherwise make any reference to 
tinnitus.  Although he now argues that his March 1997 claim 
for service connection for hearing loss should be considered 
a claim for service connection for tinnitus, the Board points 
out that the two conditions are in fact separate disorders.  
The Board also notes that the veteran was aware of this in 
1997, since he did in fact report experiencing tinnitus at 
his April 1997 and May 1997 VA examinations.

In short, the Board finds that the veteran did not file a 
claim for service connection for tinnitus at the time of his 
initial March 1997 application for VA benefits.  Moreover, 
while the veteran submitted a statement in October 1998 
seeking evaluation of his service-connected bilateral ear 
disability, he clearly was referencing his service-connected 
hearing loss, and not claiming service connection for 
tinnitus.

Although the veteran referred to tinnitus at his April 1997, 
May 1997 and December 1998 examinations, the Board finds that 
the provisions of 38 C.F.R. § 3.157 (2003) are not applicable 
to the facts of this case since service connection for 
tinnitus had not been disallowed or denied prior to the June 
2000 rating decision.  The Board has nevertheless reviewed 
the reports of the above examinations to determine if a claim 
for service connection for tinnitus had been raised by the 
veteran.  Although the reports show that he informed the 
April 1997, May 1997 and December 1998 examiners that he 
experienced acoustic trauma in service, and that he reported 
experiencing tinnitus under certain conditions, the veteran 
notably did not indicate or even suggest to any of the 
examiners that his tinnitus began in service or that he 
believed that his tinnitus resulted from any acoustic trauma 
in service.  Indeed, the veteran reported that his tinnitus 
occurred only in relation to the use of certain medications, 
when he was exposed to gunfire, or when his blood pressure 
was elevated.  Since the veteran did not, at any of his 
examinations prior to June 2000, suggest that his tinnitus 
occurred in service or as a result of acoustic trauma in 
service, the Board finds that none of his statements made to 
the April 1997, May 1997 and December 1997 examiners 
constituted a claim for service connection for tinnitus.

The Board notes that the examiner who conducted the veteran's 
May 1997 and December 1998 VA audiologic examinations 
indicated in February 2002 that the veteran had reported 
experiencing acoustic trauma in Vietnam, as well as tinnitus 
since that time.  The Board points out, however, that the 
veteran actually first reported to her that he experienced 
tinnitus since Vietnam well after his December 1998 
examination.  In any event, her statement itself was received 
years after the June 2000 rating decision granting service 
connection for tinnitus, and does not serve as a basis for 
finding that the veteran's May 1997 or December 1998 
examinations constituted claims for service connection for 
tinnitus.

On June 7, 2000, the veteran submitted a statement indicating 
that he noticed ringing in his ears following exposure to a 
mortar blast in service.  While the Board ultimately has 
found his account of the mortar blast to be questionable, 
this was nevertheless the first statement by him to VA 
suggesting that he had experienced tinnitus in service and/or 
suggesting that his current tinnitus was related to acoustic 
trauma in service.  The RO correctly construed the above 
statement to constitute a claim for service connection for 
tinnitus.  

Accordingly, as the veteran first filed a claim for service 
connection for tinnitus on June 7, 2000, more than one year 
following his discharge from service, and as the effective 
date of a claim for service connection is the later of the 
date of claim or the date entitlement arose, the Board 
concludes that the veteran is not entitled to an effective 
date earlier than June 7, 2000, for the grant of service 
connection for tinnitus.  His claim is therefore denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes, including 
bilateral eye disability, to include on the basis of exposure 
to herbicides, is denied.

Entitlement to service connection for infections of the lymph 
nodes, to include on the basis of exposure to herbicides, is 
denied.

Entitlement to service connection for facial and left-sided 
paralysis, to include on the basis of exposure to herbicides, 
is denied.

Entitlement to an effective date earlier than June 7, 2000, 
for the grant of service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

